Case 1:18-cv-00588-LPS Document 236 Filed 06/05/19 Page 1 of 3 PageID #: 14175



                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF DELAWARE

 CITRIX SYSTEMS, INC.,                           )
                                                 )
                Plaintiff,                       )   C.A. No. 18-588-LPS
                                                 )
        v.                                       )   JURY TRIAL DEMANDED
                                                 )
 WORKSPOT, INC.,                                 )
                                                 )
                Defendant.                       )

                             ORDER AMENDING CASE SCHEDULE

       At Wilmington this ___ day of ____________, 2019, the Court having considered the

parties’ arguments to amend the case schedule;

       IT IS HEREBY ORDERED that the Scheduling Order (D.I. 160) is amended as follows:

          Event                     Current Deadline               New Deadline



 Rule 26(a)(1) and Paragraph                                  Supplement within 10 days of
                                  N/A
 3 Initial Disclosures                                        entry of amended schedule
 Identification of accused
 products and asserted patents,
 and production of file           N/A                         October 30, 2019
 histories of asserted patents
 by claimant
 Production of core technical
 documents by accused             N/A                         November 12, 2019
 infringer
 Production of initial
 infringement charts by           N/A                         December 2, 2019
 claimant
 Production of initial
 invalidity contentions by        N/A                         January 17, 2020
 accused infringer
 Exchange of claim terms for
                                  June 7, 2019                January 31, 2020
 construction
 Substantial completion of
                                  June 7, 2019                February 7, 2020
 document Production
Case 1:18-cv-00588-LPS Document 236 Filed 06/05/19 Page 2 of 3 PageID #: 14176




          Event                     Current Deadline                New Deadline



 Exchange of proposed claim
                                  June 28, 2019                 February 14, 2020
 constructions
 Last day to file final joint
                                  July 10, 2019                 February 28, 2020
 claim chart
 Last day to file opening claim
                                  July 30, 2019                 March 6, 2020
 construction briefs
 Last day to file answering
 claim construction briefs and
                                  August 23, 2019               March 20, 2020
 the Joint Appendix of
 Intrinsic Evidence
 Last day to file any motion to
 join other parties or amend or   September 3, 2019             March 10, 2020
 supplement pleadings
                                  Wednesday, September 18,
 Claim construction hearing                                     April 6, 2020 at 10:00 a.m.
                                  2019 at 3:00 p.m.
 Close of Fact Discovery          Friday, November 15, 2019     July 17, 2020
 Final Infringement
                                  November 20, 2019             July 22, 2020
 Contentions
 Last day to supplement the
 identification of all accused
                                  November 22, 2019             July 24, 2020
 products and invalidity
 references
 Final Invalidity Contentions     December 13, 2019             August 7, 2020
 Last day to serve opening
                                  December 20, 2019             August 21, 2002
 expert reports
 Last day to serve rebuttal
                                  January 17, 2020              September 18, 2020
 expert reports
 Last day to serve reply expert
                                  February 7, 2020              October 2, 2020
 reports
 Close of expert discovery        February 21, 2020             October 30, 2020
 Motions for Summary
 Judgment/Daubert and             March 2, 2020                 November 13, 2020
 Opening Briefs
 Summary Judgment/Daubert
                                  March 16, 2020                December 1, 2020
 Answering Briefs
 Summary Judgment/Daubert
                                  March 23, 2020                December 8, 2020
 Reply Briefs
 Hearing on Summary               Wednesday, April 7, 2020 at   December 29, 2020 at 9:00
 Judgment/Daubert                 11:00 a.m.                    a.m.



                                                  2
Case 1:18-cv-00588-LPS Document 236 Filed 06/05/19 Page 3 of 3 PageID #: 14177




           Event                    Current Deadline                  New Deadline



 Pretrial Order                   Monday, June 1, 2020           February 19, 2021
                                  Friday, June 26, 2020 at       February 26, 2021 at 9:00
 Pretrial Conference              11:30 a.m.                     a.m.
 Trial                            Monday, July 13, 2020          March 8, 2021


         All other provisions of the Scheduling Order remain unchanged.



         IT IS SO ORDERED, this __________ day of ________________ 2019.


                              ____________________________________________
                                                U.S.D.J.

45039/6233148




                                                3
